PD-1095-15
                               PD-1095-15                           COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 8/26/2015 2:31:17 PM
                                                                      Accepted 8/27/2015 5:34:19 PM
                                                                                      ABEL ACOSTA
                    OFFICE OF THE DISTRICT ATTORNEY                                           CLERK


JARVIS PARSONS                                                   300 EAST 26TH STREET
District Attorney                                                SUITE 310
                                                                 BRYAN, TEXAS 77803

                                                                           979/361-4320
                                                                      FAX: 979/361-4368
                              BRAZOS COUNTY, TEXAS

                                  August 26, 2015

Honorable Abel Acosta
Clerk
Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

       RE:     Adam Brooks v. State
               CCA no. PD-1095-15
               COA No. 10-13-00409-CR

Dear Mr. Acosta:

      Please be advised that the District Attorney’s Office is not a party to the
appeal in the above case. Instead, the State is represented by the County Attorney’s
Office.

      Please send all future correspondence to the Hon. Rod Anderson, County
Attorney’s Office, 300 East 26th Street, Suite 1300, Bryan, TX 77803.


                                                    Sincerely,

                                                    /s/ Douglas Howell, III

            August 27, 2015                         Douglas Howell, III
                                                    Assistant District Attorney
                                                    dhowell@brazoscountytx.gov